DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 6 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
In this case, claim 6 states “using at least two different pieces of image scanning equipment are aligned”.  There is no description of how to align two different image scanning equipment in disclosure, in which it is only stated “In the case that different pieces of image scanning equipment are used, the method may further include a step of aligning the images” at the end of page 6.
For purpose of applying art, “using at least two different pieces of image scanning equipment are aligned” is interpreted as “using at least two different pieces of image scanning equipment”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claim(s) 1-5, 7, 9-11, 14 is/are rejected under 35 U.S.C. 35 USC § 102(a)(2) as being anticipated by LE HOU (“Patch-based Convolutional Neural Network for Whole Slide Tissue Image Classification”, cited from IDS)

Regarding claim 1, LE HOU teaches a computer-implemented method of training a machine- learning algorithm to perform histological image analysis, comprising: 
obtaining, by the computer, a plurality of microscopic images of histological specimens ( Pg. 2427, Section 5, The dataset of WSIs used in the experiments part of the public Cancer Genome Atlas (TCGA) dataset) and a measure of outcome for each of the images( Pg. 2425, the image-level ground truth label is given) ; 
dividing each of the plurality of microscopic images into a plurality of tiles (Pg. 2427, Section 5.1. Patch extraction and segmentation); and 
training a machine-learning algorithm (Pg. 2428, Section 5.2. CNN architecture) to generate an outcome score for an image tile using as training inputs the plurality of tiles of the microscopic images and the measure of outcome for the respective image from which each tile is divided( Pg. 2429, Section 5.4. WSI of glioma classification)

Regarding claim 2, LE HOU teaches a computer-implemented method of training according to claim 1 wherein the machine-learning algorithm is a neural network (Pg. 2428, Section 5.2. CNN architecture).



Regarding claim 4, LE HOU teaches a computer-implemented method of training according to claim 1 wherein each of the plurality of microscopic images is divided into at least 200 tiles (Pg. 2427, Section 5.1, and extract around 1000 valid patches per image per scale).

Regarding claim 5, LE HOU teaches a computer-implemented method of training according to claim 1 further comprising 
obtaining the plurality of microscopic images of histological specimens that have been stained with a marker are obtained using at least two different pieces of image scanning equipment ( Pg. 2427, Section 5, clinical information and the Hematoxylin and  Eosin (H&E) stained images of various cancers).

Regarding claim 7, LE HOU teaches a computer-implemented method of training according to claim 1 any preceding claim in which each microscopic image is a colour image consisting of one, two or three colour channels (Figures 1-3; Pg. 2427, Section 5.1, RGB color of the tissue).

Regarding claim 9 LE HOU teaches a computer-implemented analysis method for histopathological image analysis, the method comprising: 
training a machine-learning algorithm (Pg. 2428, Section 5.2. CNN architecture) to perform histological image analysis by: 
obtaining, by the computer, a plurality of microscopic images of histological specimens and a measure of outcome for each of the images (Pg. 2427, Section 5, The dataset of WSIs used in the 
dividing each of the plurality of microscopic images into a plurality of tiles (Discriminative patch extraction in Figure 2; Pg. 2427, Section 5.1. Patch extraction and segmentation ;); and 
training a machine-learning algorithm to generate an outcome score for an image tile using as training inputs the plurality of tiles of the microscopic images and the measure of outcome for the respective image from which each tile is divided( Train the CNN using discriminative patches in Figure 2; Pg. 2429, Section 5.4. WSI of glioma classification); 
obtaining, by the computer, a test microscopic image of a histological specimen that has been stained with a the marker (Pg. 2427, Section 5, clinical information and the Hematoxylin and Eosin (H&E) stained images of various cancers); 
dividing the test first microscopic image into a plurality of tiles (Discriminative patch extraction in Figure 2; Pg. 2427, Section 5.1. Patch extraction and segmentation); 
evaluating the plurality of tiles using the trained machine-learning algorithm to deliver a plurality of scores (probabilities (output of CNN) in Figure 2) corresponding to the plurality of tiles (predicted probabilities (output of CNN) that the corresponding patches have the same label as the image in Figure 2); and 
outputting a representation of the plurality of score (Probability image in Figure 2).
Regarding claim 10 LE HOU teaches a computer-implemented analysis method according to claim 9, wherein: the step of outputting a representation of the plurality of scores includes outputting an image of the tiles, wherein the outputted image of each tile is represented by a grey scale or colour corresponding to the respective score( Probability image in Figure 2).



Claim 14 recites the non-transitory medium for the method in claim 1.  Since LE HOU’s method is inherently carried out in a computer system, claim 14 is also rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over LE HOU in view of YE (US 20180089534).
Regarding claims 6, LE HOU teaches a computer-implemented method of training according to claim 5
 LE HOU does not expressly teach further comprising the step of aligning the plurality of images of the histological specimens acquired using at least two different pieces of image scanning equipment are aligned.
However, YE teaches aligning the plurality of images of the histological specimens acquired using at least two different pieces of image scanning equipment are aligned ([0107], two projections from training samples with the classification labels to be similar… the underlying structures of single vector face representations from the first sensor modality and the second sensor modality are aligned)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of LE HOU and YE, by creating the training dataset in LE .

Claims 8, 12, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over LE HOU in view of WANG (“Mitosis detection in breast cancer pathology images by combining handcrafted and convolutional neural network features”, cited from IDS)
Regarding claims 8, and 12-13, LE HOU teaches a computer-implemented method of training according to claim 1 and 11,
LE HOU does not expressly teach 
determining a first threshold value and a second threshold value, by: 
for the plurality of microscopic images, comparing each of the outcome scores of the plurality of tiles with a first threshold value, counting the number of scores above or below the first threshold value; and 
comparing the counted number of scores with a second threshold value to obtain a binary single predicted outcome value depending on whether the counted number of scores is above or below the second threshold; 
and optimising the first and second threshold values to minimise the variance between the binary single predicted outcome value and the respective measure of outcome for the plurality of images.
However, WANG teaches
determining a first threshold value and a second threshold value, by: 

comparing the counted number of scores with a second threshold value ( Fig. 7, classification threshold)  to obtain a binary single predicted outcome value depending on whether the counted number of scores is above or below the second threshold( Fig. 7, The threshold for each point is marked along the curve); 
and optimising the first and second threshold values to minimise the variance between the binary single predicted outcome value and the respective measure of outcome for the plurality of images (Pg. 5, right column, the optimal threshold was identified).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of LE HOU and WANG, by substituting decision fusion model in LE HOU with handcrafted features as taught by WANG, as shown in Fig.2 in Wang, with motivation of overcoming the issue that “Simply stacking handcrafted and CNN features will bias the classifier toward the feature set with the larger number of attributes”.


	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANGENG SUN whose telephone number is (571)272-3712.  The examiner can normally be reached on 8am to 5pm, EST, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JIANGENG SUN
Examiner
Art Unit 2661



/Jiangeng Sun/Examiner, Art Unit 2661